Citation Nr: 1755564	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-11 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, PA


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to January 1973.  The
Veteran died in May 1979; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A Board Central Office hearing was conducted in November 2013.  A transcript of this hearing is contained in the claims file.

In April 2015 and November 2016, the Board remanded the issue on appeal for additional evidentiary development.  The case is now again before the Board for adjudication.


FINDINGS OF FACT

1. The Veteran served in Vietnam and is presumed to have been exposed to an herbicide agent (Agent Orange).

2. The Veteran did not have a disease that is presumed to be service connected in veterans exposed to an herbicide agent.

3. The Veteran was not service-connected for any disabilities at the time of his death.  

4. The Veteran's death was caused by chronic renal failure due to granulomatous arteritis with "other significant conditions contributing to death but not related to cause of death" listed as hypertensive cardiovascular disease.

5. Renal failure, granulomatous arteritis, and hypertensive cardiovascular disease did not manifest during service, and did not manifest within the one year presumptive period.  Chronic renal failure, granulomatous arteritis, and hypertensive cardiovascular disease are not attributable to service, to include as due to herbicide exposure.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's cause of death.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

With respect to the claim decided herein, the appellant has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II. Legal Criteria and Analysis

Determinations as to whether service connection may be granted for a disability that caused or contributed to a Veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C. §1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  In addition, certain chronic diseases, including cardiovascular-renal disease including hypertension, may be presumed to have been incurred or aggravated during service if such diseases become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The death of a Veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312 (a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. §  3.312 (c)(4).

In making all determinations, the Board must fully consider the lay assertions of record.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, while non-precedential, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C. § 7104 (a) (West 2012).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the claimant, and a claimant's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In this case, the Veteran died in May 1979.  The death certificate listed the cause of death as chronic renal failure due to granulomatous arteritis with "other significant conditions contributing to death but not related to cause of death" listed as hypertensive cardiovascular disease.

The appellant contends, both in numerous written statements and during her Board hearing, that service connection for the cause of the Veteran's death is warranted on the basis that the Veteran had ischemic heart disease and diabetes mellitus that arose as a result of exposure to herbicides, specifically Agent Orange (an herbicide agent) in Vietnam, and led to his death.  

On this issue, the Veteran had active service in the Republic of Vietnam and is thus presumed to have been exposed to herbicides.  A Veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a)(6).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam Era.  38 C.F.R. § 3.307 (a)(6)(i). 
Regulations provide that if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; type II diabetes mellitus, Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); hairy cell leukemia and other chronic B-cell leukemias; Parkinson's disease; and ischemic heart disease. 38 C.F.R. § 3.309 (e).  For purposes of the aforementioned section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309 (e), Note 3 (effective August 31, 2010).

The regulations do not include renal failure, granulomatous arteritis, or hypertensive cardiovascular disease.  Through studies of the National Academy of Sciences, VA has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  Further, based on the findings of studies conducted by the National Academy of the Sciences, the Secretary of the VA has recently concluded that there is no "statistically significant" evidence of a connection between herbicide exposure and "urinary bladder cancer." See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,334 (December 27, 2010); see also 77 Fed. Reg. 47,924-28 (Aug. 10, 2012).

Thus, although the Veteran is presumed to have been exposed to herbicides, his chronic renal failure, granulomatous arteritis, and hypertensive cardiovascular disease are not any of the enumerated disabilities, and service connection for such may not be presumed.  Notwithstanding the provisions relating to presumptive service connection, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. §  3.303 (d). 

There is no evidence of renal failure, granulomatous arteritis, or hypertensive cardiovascular disease in service.  On January 1973 separation report of medical history, the Veteran denied ever having or currently having palpitation or pounding heart, shortness of breath, heart trouble, high or low blood pressure, jaundice or hepatitis, and kidney stone or blood in urine.  He indicated that he did have pain or pressure in his chest in 1972.  An examiner explained that the Veteran's chest pain was secondary to an upper respiratory infection in 1972 that was adequately treated.  On accompanying report of medical examination, a clinical examination of the lungs and chest, heart, and vascular system were normal.  His blood pressure was recorded as 134/72.  

Post service VA treatment records show that in March 1975, the Veteran was hospitalized after developing an upper respiratory infection in February 1975 and coughing up blood in March 1975.  A past medical history revealed no precious similar episodes and no serious illness or operations.  During the course of his stay, a bronchoscopy was negative.  He was found to be hypertensive and had significant proteinuria.  He was diagnosed with hypertensive cardiovascular disease probably secondary to chronic pyelonephritis.  A renal biopsy revealed granulomatous arteritis.  He reported a potential onset of a hypertensive state at the time of his January 1973 separation from active service.  In particular, he stated, "he was found to be hypertensive when he was discharged from the [A]rmy 3 years ago but they had him rest awhile and his blood pressure apparently came down."  On hospital discharge, the assessment was granulomatous arteritis with secondary anemia and hypertension.  

An April 1975 medical record consultation summary included a final diagnosis of chronic renal disease manifested by hypertension and proteinuria.  A July 1975 record reported hypertension secondary to renal failure.  In September 1976, he received a kidney transplant and was subsequently treated for rejection.  Treatment records dated in September 1976 included a diagnoses if hypertension secondary to granulomatous arteritis.  A December 1976 record noted a history provided by the Veteran of prostatitis in 1973 with proteinuria.  

In support of her claim, the appellant submitted an internet article that indicated that diabetes and high blood pressure were the two most common causes of chronic kidney disease.  

In February 2016, a VA medical opinion was obtained.  The VA examiner opined that the death causing condition (s) were less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner acknowledged that a question was asked regarding the Veteran's hypertension and cardiovascular disease; however, the examiner clarified that these were two separate conditions, neither of which were noted on the Veteran's death certificate.  Rather, the Veteran's death certificate listed "hypertensive cardiovascular disease" as "other contributing causes of death," which was one condition, namely the type of heart disease caused by hypertension.  The examiner considered that an April 1975 EKG pattern showed T wave changes suggestive of ischemia as well as ST segment chances suggestive of left ventricular strain pattern.  He explained that given the March 1975 consult that included a review of systems that was negative for cardiovascular issues other than hypertension, and that the 27 year old Veteran's blood pressure had been running 180/110 and at 160/110 with treatment, the EKG changes were more likely than not to be from the severe hypertension, which was well known to cause ST and T wave changes known as "Left ventricular strain" and did not indicate that it was ischemia from coronary artery disease.  Regarding diabetes, the examiner noted that none of the multiple Durham VA Medical Center hospitalizations indicated that the Veteran had developed diabetes.  

In regards to the Veteran's service treatment records, the examiner noted that the Veteran's blood pressure was normal at 134/72 at the January 1973 separation examination.  There was no evidence in the Veteran's service treatment records of any condition that would indicate that the Veteran's cardiovascular disease or renal diseases were caused by active duty.  

The examiner noted that the Veteran had cushingoid facies, which was a very common side effect from the prednisone treatment that he underwent and neither cushingoid facies nor bronchiectasis were associated with Agent Orange (an herbicide agent) exposure.  The examiner acknowledged that treatment records from Rex Hospital suggested that the Veteran had bronchiectasis, but there was no actual diagnosis.  

The examiner added that there was no evidence in the claims file that indicated that Veteran had either had diabetes mellitus or ischemic heart disease prior to his death.  His kidney disease of granulomatous arteritis caused severe hypertension and renal failure.  The examiner found that the etiology of the renal failure was proven to be granulomatous arteritis by kidney biopsy.  The hypertension was not caused by diabetes and it was not caused by ischemic heart disease.  The examiner added that the Veteran's congestive heart failure was far more likely than not to have been from his long standing hypertension from the granulomatous arteritis and from the chronic renal failure.  There was no evidence that it was from ischemic heart disease.  The examiner reported that congestive heart failure was a well-known cause of sudden death, which was what occurred in the Veteran's case.

In November 2016, the Board remanded the appellant's claim after finding that the VA examiner did not discuss the March 1975 treatment record in which the Veteran was seen for proteinuria and stated that, "he was found to be hypertensive when he was discharged from the [A]rmy 3 years ago but they had him rest awhile and his blood pressure apparently came down."  

In a January 2017 medical opinion, the same VA examiner stated that in regards to the Veteran's reported history in March 1975 suggesting that he was hypertensive when he was discharged from the Army, the examiner noted that on his separation report of medical history, the Veteran himself filled checked, "no", to the question of, "Have you ever had or have now high or low blood pressure?"  Also, the separation examination recorded his blood pressure as 134/72 at the time of separation.  In regards to proteinuria, the examiner reported that the urinalysis that was done at the time of the Veteran's separation from active duty was entirely normal: no albumin (protein) or sugar or abnormality on microscopic examination.  The examiner added that the urinalysis that was done for separation purposes showed highly concentrated urine, which would more likely show protein on testing than a dilute urine sample.  Therefore, there was no evidence that this Veteran had already developed any kidney disease and specifically not the kidney disease of granulomatous arteritis that caused his death.  The examiner found that it was the granulomatous arteritis that caused the kidney disease and the hypertensive cardiovascular disease noted on the death certificate.  The examiner also explained that the time course was quite consistent with the natural history of granulomatous arteritis in this Veteran.  Therefore, the examiner opined that this Veteran did not develop continuing high blood pressure while he was on active duty.

The examiner accepted the Veteran's statement that his blood pressure was elevated and came down with rest as further evidence that he did not have hypertension on active duty.   The examiner explained that individuals with hypertension do not have high blood pressure that would drop to normal with rest.  Also, the Veteran's blood was normal at the time of the separation examination that was done just 10 days prior to separation. 

Based on the foregoing, the Board finds that entitlement to service connection for the cause of the Veteran's death cannot be granted in this case.  As noted above, the evidence indicates that renal failure, granulomatous arteritis, and hypertensive cardiovascular disease did not manifest in service or within one year of separation.  In addition, there is nothing to suggest that there were characteristic manifestations sufficient to identify cardiovascular-renal disease including hypertension during service or within one year of separation. 38 C.F.R. § 3.303 (b).

Post-service treatment records and the Veteran's death certificate do not establish that the chronic renal failure due to granulomatous arteritis that caused the Veteran's death or the hypertensive cardiovascular disease are related to the Veteran's presumed in-service herbicide exposure or in any other way to his active duty.

Additionally chronic renal failure, granulomatous arteritis, and hypertensive cardiovascular disease are not one of the diseases for which Veteran's presumed exposed to an herbicide agent are entitled to service connection on a presumptive basis.  See 38 U.S.C. § 1116 (a)(2) and 38 C.F.R. § 3.309 (e). However, the lack of availability of service connection on a presumptive basis for a particular disease does not preclude consideration of entitlement to service connection for that same disease on a direct basis.  38 U.S.C. § 1113 (b); 38 C.F.R. § 3.304 (d).

To the extent that the appellant asserts that the Veteran's death was related to Agent Orange (an herbicide agent) by means of diabetes mellitus and ischemic heart disease, the Board finds that this argument is misplaced.  The Board acknowledges that diabetes mellitus and ischemic heart disease are diseases for which veterans that are presumed exposed to an herbicide agent are entitled to service connection on a presumptive basis; however, the medical records did not include a diagnosis of diabetes mellitus and ischemic heart disease.  However, even assuming arguendo that the Veteran had diabetes mellitus and ischemic heart disease and such were presumptively service-connected in his lifetime, there is no evidence of record to support the appellant's assertion that the Veteran's death is in any way related to diabetes mellitus or ischemic heart disease.  The appellant's statements do not establish a nexus between the Veteran's cause of death and his period of service, including any presumed herbicide agent exposure.  To the contrary, the Board points out that neither diabetes mellitus nor ischemic heart disease was listed as underlying causes of his chronic renal failure, nor was diabetes mellitus or ischemic heart disease considered a significant condition that contributed to his death.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).

Significantly, the VA medical examiner found that was no evidence that the Veteran had either diabetes mellitus or ischemic heart disease prior to his death.  His kidney disease of granulomatous arteritis caused severe hypertension and renal failure.  His hypertension was not caused by diabetes and it was not caused by ischemic heart disease.  The February and December 2016 VA medical opinions are reasoned and consistent with the actual factual record, and thus these opinions are highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion). 

Given the absence of any evidence of the Veteran's underlying causes of death, namely chronic renal failure, granulomatous arteritis, and hypertensive cardiovascular disease, for more than a year following separation from service, and in the absence of any competent medical evidence that his death from chronic renal failure, granulomatous arteritis, and hypertensive cardiovascular disease is in any way related to an in-service injury or disease, including an herbicide agent exposure, the preponderance of the evidence is against the claim for service connection.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C. § 5107 (b).


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


